Citation Nr: 0006863	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a heart condition.  

Entitlement to an increased rating for service-connected 
anxiety reaction with psychophysiologic gastrointestinal 
reaction, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from October 1942 to 
October 1945.  He was a prisoner of war of the German 
government from February 20, 1944 to May 2, 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision.  The veteran was 
notified of that determination by letter dated later that 
month.  In August 1998, he expressed his disagreement with 
respect to the claims for service connection for a heart 
condition and an increased rating for anxiety with 
gastrointestinal problems.  The RO, in August 1998, issued a 
statement of the case pertaining to these issues.  

After a request for an extension of time and the submission 
of additional medical evidence, the veteran submitted his 
substantive appeal in December 1998.  The RO issued a 
supplemental statement of the case in February 1999 and 
informed the veteran in May 1999 that his case was being 
transferred to the Board.  

Correspondence received from the veteran in February 2000 
shows that he requested that his claims folder be returned to 
the RO for the purpose of submitting additional evidence for 
consideration by the RO.  In view of the foregoing, this case 
is remanded to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder all additional 
evidence submitted by the veteran.  

2. The RO should then review the 
veteran's claims on appeal.  If any of 
the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



